Case
 Case7:20-cv-04276-VB
      7:20-cv-04276-VB Document
                        Document4-2 Filed06/10/20
                                 5 Filed  06/09/20 Page
                                                    Page12ofof23




                         et al.




                         et al.




      Appellants’ Motion to Accept Documents under Seal into Appellate Record
Case
 Case7:20-cv-04276-VB
      7:20-cv-04276-VB Document
                        Document4-2 Filed06/10/20
                                 5 Filed  06/09/20 Page
                                                    Page23ofof23
